      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, admitted PHV
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

               Attorneys for Plaintiff,
               Dry Bulk Singapore Pte. Ltd.



                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      DRY BULK SINGAPORE PTE. LTD.,
                                                       No. 3:19-CV-01671-BR
                           Plaintiff,
                                                       Admiralty
              vs.

      AMIS INTEGRITY S.A. in personam and              MOTION TO WITHDRAW AS COUNSEL
      M/V AMIS INTEGRITY (IMO 9732412)                 FOR PLAINTIFF DRY BULK
      her engines, freights, apparel, appurtenances,   SINGAPORE PTE. LTD.
      tackle, etc., in rem.,

                           Defendants.
                                                 MOTION

              Pursuant to LR 83-11, counsel for defendant Dry Bulk Singapore Pte. Ptd. (“Dry Bulk”)

     move the Court for an order allowing David R. Boyajian and C. Kent Roberts and Schwabe

     Williamson & Wyatt PC and Michael G. Chalos and Chalos & Co., P.C. to withdraw as counsel

                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    MOTION TO WITHDRAW AS COUNSEL FOR                                             Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
            PLAINTIFF DRY BULK SINGAPORE PTE. LTD.                                      Portland, OR 97204
                                                                                      Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
     PDX\135224\250826\DBO\27654301.1
     for Dry Bulk. Professional considerations require both firms to terminate their representation.

            Dry Bulk also requests a 60-day stay in order for Dry Bulk to seek out and engage new

     counsel. Dry Bulk specifically requests that the 60-day stay apply to Dry Bulk’s obligation to

     post counter-security, per this Court’s order.

            Counsel for Dry Bulk conferred with Counsel for Defendant. Defendants do not oppose

     this motion or the requested 60-day stay, except that Defendants ask that the requested stay not

     apply to Dry Bulk’s deadline to post counter-security.



     DATED:         April 9, 2020          Respectfully submitted,

                                                      SCHWABE, WILLIAMSON & WYATT, P.C.



                                                      By:    s/David R. Boyajian
                                                            David R. Boyajian, OSB #112582
                                                            dboyajian@schwabe.com
                                                            Kent Roberts, OSB #801010
                                                            ckroberts@schwabe.com
                                                            1211 SW 5th Ave., Suite 1900
                                                            Portland, OR 97204
                                                            Telephone: 503.222.9981
                                                            Facsimile: 503.796.2900



                                                      CHALOS & CO, P.C.

                                                      By:   s/ Michael G. Chalos
                                                            Michael G. Chalos, admitted PHV
                                                            Email: michael.chalos@chaloslaw.com
                                                            CHALOS & CO, P.C.
                                                            55 Hamilton Ave.
                                                            Oyster Bay, NY 11771
                                                            Telephone: 516.584.2062
                                                            Facsimile: 516.750. 9051

                                                            Attorneys for Plaintiff,
                                                            Dry Bulk Singapore PTE. LTD.

                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -   MOTION TO WITHDRAW AS COUNSEL FOR                                                Attorneys at Law
                                                                                      1211 SW 5th Ave., Suite 1900
           PLAINTIFF DRY BULK SINGAPORE PTE. LTD.                                         Portland, OR 97204
                                                                                        Telephone: 503.222.9981
                                                                                           Fax: 503.796.2900
                                        CERTIFICATE OF SERVICE
              I hereby certify that on April 9, 2020, I electronically filed the foregoing with the Clerk of

     the Court using the CM/ECF system, which will send notification of such filing to all associated

     counsel.


                                                     BY:    s/ David R. Boyajian
                                                            David R. Boyajian, OSB #112582




                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    CERTIFICATE OF SERVICE                                                              Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     PDX\135224\250826\DBO\27654301.1
